guilt beyond a reasonable doubt as determined by a rational trier of fact.
                See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Mitchell v. State, 124
                Nev. 807, 816, 192 P.3d 721, 727 (2008).
                            Officer Patrick Blas of the Reno Police Department's Regional
                Gang Unit was called by the State to discuss his knowledge of the BPL
                gang.   See NRS 193.168(7). Unlike the brief, conclusory testimony
                disapproved of by this court in Origel-Candido, 114 Nev. at 382-83, 956
                P.2d at 1381, Officer Bias testified in detail about the inner workings of
                the gang. Officer Bias testified that at the time of Hernandez's trial, there
                were 47 documented members and associates of the BPL gang. Officer
                Blas discussed the initiation procedures, which included "jumping in,"
                where a recruit "will take a beat down" for any number of seconds or
                minutes by members of the gang "to show his loyalty and allegiance."
                Officer Bias also discussed "putting in work" as a form of initiation, where
                to prove loyalty, recruits will commit "various crimes, drive by shootings,
                getting involved in fights," in order to promote themselves and
                demonstrate "that they would commit these crimes on behalf of the gang
                and take the fall or do whatever it took." BPL members "use various
                different identifiers and symbols," such as monikers, "[t] attoos, clothing,
                graffiti," in order to "let everyone know what their turf is, their
                geographical location, who they are and what gang they are." Officer Bias
                addressed the BPL's history and place within the larger, organized Surerio
                gang umbrella and identified several of their rival gangs.
                            Among other things, Officer Blas testified about one
                particularly relevant aspect of the BPL code of conduct: how a younger
                member must "do without question" anything a senior member demands,
                including "backing up" and defending the senior member. Officer Bias

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


`.                              ti                                                     7-f-
                                                                                         ,
                        stated that there is "a system in place" for a violation of the code,
                        specifically, physical punishment, "[m]ost commonly some kind of beat up.
                        . . . It could be a stabbing. It could even be worse." Officer Blas testified
                        that "every contact that I have ever had and the gang unit has ever had
                        with Brown Pride involves some type of investigatory stop or some type of
                        investigation into a crime," ranging "from shootings, theft, destruction of
                        property, graffiti, your batteries, fights, assaults, extortion, drugs, drug
                        possession, drugs sales." Officer Bias stated that although active
                        members come and go, BPL "[a]s an organization itself with respect to
                        being a street gang, they are doing. . . all the crimes and everything they
                        should be doing in order to maintain their name and maintain their status
                        on the street."
                                           Additional trial testimony indicated that Hernandez,
                        responding to his gang moniker of "Danger," responded to a call for back-
                        up from a senior member of the BPL gang engaged in a fight, and hurled
                        two bricks, striking two individuals, one in the head and the other in the
                        face, causing substantial bodily harm. One of the victims was holding the
                        hand of a two-year-old child when she was struck with the brick. While
                        we recognize that the statements of counsel do not constitute evidence, we
                        note that Hernandez conceded in his opening statement that he was a
                        gang member.
                                           Circumstantial evidence alone may sustain a conviction.
                        Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                        the jury to determine the weight and credibility to give conflicting
                        testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                        a jury's verdict will not be disturbed on appeal where, as here, sufficient
                        evidence supports the verdict and application of the gang enhancement for

SUPREME COURT
        OF
     NEVADA
                                                                       3
(0) 1947A


-UvVYVAAEWAWIlr.c.1-1      -nc-'3.:    ,?tT -
                                      7,        wriffilENNINGAcgijnt       -15MINSIMARWT-7,-.D.-    DEMME
                 sentencing purposes, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                 (1981);   see also   NRS 193.168(1), (8); NRS 200.481(2)(e)(2); NRS
                 200.508(1)(b). Therefore, we conclude that Hernandez's contention is
                 without merit.
                             Second, Hernandez contends that the district court erred by
                 imposing multiple sentence enhancements pursuant to NRS
                 200.481(2)(e)(2) (stating the penalty for battery with the use of a deadly
                 weapon resulting in substantial bodily harm) and NRS 193.168(1) (gang
                 enhancement). "[W] e review questions of statutory interpretation de
                 novo." State v. Lucero, 127 Nev. „ 249 P.3d 1226, 1228 (2011).
                 Here, the use of a deadly weapon causing substantial bodily harm was an
                 element of the crime charged and did not serve as a sentence
                 enhancement. See NRS 193.165(4) (the deadly weapon enhancement does
                 "not apply where the use of a .firearm, other deadly weapon or tear gas is a
                 necessary element of such crime"). Therefore, we conclude that
                 Hernandez only received the gang enhancement at sentencing and his
                 contention is without merit. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                 cc: Hon. Janet J. Berry, District Judge
                      Laub & Laub
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk

 SUPREME COURT
         OF
      NEVADA
                                                      4
 (0) 1947A


14EIRE&XNEVIN                                                                  '    -1.7,NY'f PErj'5411.'
                                                                                            (